DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II (claims 31-34) in the reply filed on 10/07/2021 is acknowledged.
Claims 1-11, 16-18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al (US 2012/0071746 A1, 2012) (Vortman et al) in view of Sumanaweera et al (US 2005/0049495 A1, 2005) (hereinafter Sumanaweera) in view of Grinfeld Anat (WO 2017090044 A1, pub 2017) (hereinafter Grinfeld).
Regarding claim 31, Vortman discloses, A non-transitory computer-accessible medium having stored thereon computer-executable instructions (see re-produced paragraph 0029 below) for generating a magnetic resonance image (MRI) (0018; “The system includes an MRI unit for acquiring spectroscopy-based temperature measurements in defined regions along an interface of an anatomic zone of interest”; 0024; “MRI data obtained during the treatment procedure.”; 0025; “MR response signals are amplified, conditioned, digitized into raw data, and converted into arrays of image data using an image-processing system 150, as is known by those of ordinary skill in the art.”) of at least one portion of at least one patient (0002; “The present invention relates to magnetic resonance (MR) thermometry, and, in particular, to the use of MR thermometry for monitoring tissue temperature during thermal treatment of internal tissues.”; 0014; “method of performing spectroscopy-based magnetic resonance (MR) temperature measurement. In this method, spectroscopy-based temperature measurements are acquired in defined regions along an interface of an anatomic zone of interest”), wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures comprising: (0029; “a computer facility 160 including one or more processors 162 in communication with system memory 164 and, optionally, non-volatile data storage 166 (such as a hard drive), which may store the computational model and the values of parameters associated therewith. The computer facility 160 may be, for example, a general-purpose computer programmed with suitable software; but as used herein, the term "computer" refers to any programmable data-processing entity (e.g., a controller, a tablet, a smart phone, dedicated internal circuitry, etc.) capable of performing the computational operations described herein. The software may implement the computational functionality in one or more computationally discrete modules 168, 169, 170. For example, one module may execute instructions to compute a temperature map based on the computational model with a specific set of parameter values”; Abstract; “thermal treatment of an anatomical zone of interest, tissue temperature within the zone may be determined with a computational model whose parameters are adjusted using spectroscopy-based temperature measurements at interfaces of fat and non-fat tissues.”)
performing a first MRI scan of the at least one portion of the at least one patient using an MRI apparatus; (0018; “The system includes an MRI unit for acquiring spectroscopy-based temperature measurements in defined regions along an interface of an anatomic zone of interest”; 0024; “MRI data obtained during the treatment procedure.”; 0025; “MR response signals are amplified, conditioned, digitized into raw data, and converted into arrays of image data using an image-processing system 150, as is known by those of ordinary skill in the art.”)
generating first imaging information (0025; ““MR response signals are amplified, conditioned, digitized into raw data, and converted into arrays of image data”) based on the first MRI scan; (0025; “MR response signals are amplified, conditioned, digitized into raw data, and converted into arrays of image data using an image-processing system 150, as is known by those of ordinary skill in the art.”)
second imaging information (0016; “prediction model”) related to at least one MRI temperature profile of the at least one portion that is based on at least one bioheat equation; (0016; “the prediction model is based on a bioheat transfer equation…(e.g., the Pennes equation), which may be numerically solved to generate the temperature map.”; 0018; “generate a temperature map of the zone of interest using the prediction model and the adjusted parameters.”; 0027; “the image processing system 150 further includes functionality for extracting phase information from the image data, and computing a map of the temperature-induced relative phase shift based on images acquired before as well as after (or during) heating of the target tissue (i.e., the baseline and treatment images).” [Note; Vortman discloses imaging information comprise a plurality of layers; 0040; “the near field 200 consists of two fat layers 202, 204, one on each side of the peritoneal muscle 206.”])
	Vortman fails to discloses, 

receiving, over a network, second imaging information 
modifying parameters of the MRI apparatus based on the second imaging information 
performing a second MRI scan of the at least one portion using the modified parameters.
However, in the same field of the endeavor, Sumanaweera discloses remote assistance in medical imaging diagnostics over a network. Specifically, Sumanaweera discloses, transmitting the first imaging information over a network; receiving, over a network, second imaging information (Claim 1; “acquiring…image data at a first local location; (b) transmitting the…image data from the first local location to a remote location [seen as the first imaging information], the remote location in a different facility than the first local location; and (c) receiving from the remote location processed data responsive to the…image data [seen as the second imaging information]”; 0017; “The network 14 is a computer network, such as a wide area network, the Internet, the telephone, wired, land line, satellite, television, videophone, courier, wireless, combinations thereof or other now known or latter developed communications network.”)
It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of Vortman first and second imaging information to be transmitted and received over a network, respectively as taught by Sumanaweera because doing so would provide various users at different locations access to imaging information (Abstract of Sumanaweera).

modifying parameters of the MRI apparatus based on the second imaging information 
performing a second MRI scan of the at least one portion using the modified parameters.
However, in the same field of the endeavor, Grinfeld discloses, a magnetic imaging apparatus wherein imaging parameters correspond to the image (Abstract of Krymka). Specifically, Grinfeld discloses, 
modifying parameters of the MRI apparatus based on the second imaging information (page 3 second to last paragraph; “…a second sub-set of MRI images captured using the set of coils according to the second sub-sequence based on the second sub-set of parameters. [modified parameters of the MRI apparatus]”; page 16 para 2; “wherein the second sub- set of parameters are selected to create a Contrast-Enhanced Fast Field Echo sequence with a low-flip angle and a rapid repetition of the basic sequence using repetition time shorter than typical Tl relaxation time of protons in biologic tissue to create a spoiled transverse coherence having T1/T2 contrast, wherein the second set of parameters include TE< 10ms, TR < 15ms, FA < 30, slice width < 0.8mm, and further comprising subtracting the acquired first sub-set of MRI images and second sub-set of MRI images [seen as based on the second imaging information], thereby distinguishing between small nerve fibers and small vessels that appear as tissues with similar contrast.”)
(Abstract; “processing the…second MRI images based on the selected…of the…second set of parameters’; page 2 para 4; “second set of parameters for instructing a second set of a plurality of MRI sequences for creating a plurality of second MRI images of at least the second anatomical region”)
	It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Grinfeld teachings of performing a second MRI scan of the at least one portion using the modified parameters because doing so would set parameters to specific anatomical regions and thereby distinguishing between small nerve fibers and small vessels that appear as tissues with similar contrast (page 2 para 4; page 16 para 2; of Grinfeld).

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Sumanaweera in view of Grinfeld, as applied to claim 31 above, in further view of Hand et al (Magnetic Resonance in Medicine 42:183-192 (1999)) (see NPL attached) (hereinafter Hand).
Regarding claim 32, the modified combination above disclose all the elements of claim 31, The above noted combination teaches all the above except for: wherein the modified parameters include (i) local areas of heating for the at least one portion, and (ii) magnitude assignments for the at least one portion.
 (page 3, col 1; “A model of the left leg of a volunteer was developed from a segmented MRI data file consisting of 79 planar sections each of 256 x 256 pixels. The pixel dimensions were 1x1 mm, the thickness of sections was 5 mm, and the pixels were segmented to air, subcutaneous fat, internal fat, bone, and muscle”) 
Specifically, Hand discloses, wherein the modified parameters include (i) local areas of heating for the at least one portion (see re-produced Figures 4-7 below [temperature distributions are determined in cross sections A through K]), and (ii) magnitude assignments for the at least one portion. (see re-produced Figures 4-7 below; page 2 col 2; [Through the calculations to achieve SAR the magnitude assignments for at the at least one portion is achieved])

    PNG
    media_image1.png
    604
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    551
    354
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    399
    356
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Hand disclosure of modified parameters include (i) local areas of heating for the at least one portion, and (ii) magnitude assignments for the at least one portion because doing so would accurately map temperature distribution to determiner temperature changes caused by RF power absorption in tissues (Conclusion of Hand).

Regarding claim 34, the modified combination above disclose all the elements of claim 31, The above noted combination teaches all the above except for: wherein the at least one bioheat equation is based on a specific absorption rate of the at least one portion.
However, in the same field of the endeavor, Hand teaches, generating imaging information by segmenting the MRI information into a plurality of layers (page 3, col 1; “A model of the left leg of a volunteer was developed from a segmented MRI data file consisting of 79 planar sections each of 256 x 256 pixels. The pixel dimensions were 1x1 mm, the thickness of sections was 5 mm, and the pixels were segmented to air, subcutaneous fat, internal fat, bone, and muscle”) 
Specifically, Hand discloses, wherein the at least one bioheat equation is based on a specific absorption rate of the at least one portion. (page 2 col 1-2; “Several numerical methods for solving Maxwell’s equations and calculating the spatial dependence of SAR [specific absorption rate] in the body or body regions…. Models that describe the detailed local heat transfer within tissues are more suited to predicting local temperature fields and simulations of this type are usually based on the approach suggested by Pennes (27) in which the effects of perfusion on the temperature)
	It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Hand disclosure of modified parameters include (i) local areas of heating for the at least one portion, and (ii) magnitude assignments for the at least one portion because doing so would accurately map temperature distribution to determiner temperature changes caused by RF power absorption in tissues (Conclusion of Hand).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Sumanaweera in view of Grinfeld, as applied to claim 31 above, in further view of Song (US 2017/0176550 A1, 2017) (hereinafter Song).
0018; “The system includes an MRI unit for acquiring spectroscopy-based temperature measurements in defined regions along an interface of an anatomic zone of interest”; 0024; “MRI data obtained during the treatment procedure.”; 0025; “MR response signals are amplified, conditioned, digitized into raw data, and converted into arrays of image data using an image-processing system 150, as is known by those of ordinary skill in the art.”)
 	The above noted combination teaches all the above except for: is based on a point-by-point MRI scan.
	However, in the same field of the endeavor, Song discloses, system and method for magnetic resonance imaging to show abnormalities in the heart and blood vessels. Specifically, Song discloses, is based on a point-by-point MRI scan of the at least one patient (0005; “These MRI schemes include 2D or 3D reconstruction from projections (such as in computed tomography), and building the image point-by-point or line-by-line.”)
	It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Song teachings of a point-by-point MRI scan in order to extract as much information from it as will be necessary in order to accurately compare two objects (0003 of Song).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                             /SERKAN AKAR/                                                         Primary Examiner of Art Unit 3793